
	
		II
		112th CONGRESS
		1st Session
		S. 1417
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  credit for qualified fuel cell motor vehicles and to allow the credit for
		  certain off-highway vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Cell Industrial Vehicle Jobs Act
			 of 2011.
		2.Modifications of
			 credit for qualified fuel cell motor vehicles
			(a)Credit
			 amounts
				(1)In
			 generalParagraph (1) of section 30B(b) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraphs (B) through (D) as
			 subparagraphs (C) through (E), respectively, and by striking subparagraph (A)
			 and inserting the following new subparagraphs:
					
						(A)$4,000 if such vehicle is a motor vehicle
				as described in subsection (b)(4)(A) and has a gross vehicle weight rating of
				not more than 8,500 pounds,
						(B)$8,000 if such
				vehicle is a motor vehicle as described in subsection (h)(1) and has a gross
				vehicle weight rating of not more than 8,500
				pounds,
						.
				(2)Conforming
			 amendmentSection 30B(b)(2)(A) of such Code is amended by
			 striking paragraph (1)(A) and inserting paragraph
			 (1)(B).
				(b)Credit for
			 certain off-Highway vehiclesSubsection (b) of section 30B of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Special rules
				for certain off-highway vehiclesFor purposes of this subsection—
						(A)In
				generalThe term motor
				vehicle includes any vehicle which is manufactured primarily for use in
				carrying or towing loads or materials for commercial or industrial purposes,
				whether or not on public streets, roads, and highways and regardless of the
				type of load or material carried or towed. The preceding sentence shall not
				include any vehicle operated exclusively on a rail or rails and any vehicle
				operated primarily for recreational purposes.
						(B)Additional
				credit
							(i)Vehicles not
				more than 8,500 poundsIn the case of a vehicle which is a motor
				vehicle solely by reason of subparagraph (A) that has a gross vehicle weight
				rating of not more than 8,500 pounds, the amount determined under paragraph (1)
				shall be increased by $1,500 if such vehicle’s fuel cell system achieves an
				electricity generation efficiency of at least 40 percent based on the lower
				heating value of the fuel.
							(ii)Other
				vehiclesIn the case of a
				vehicle which is a motor vehicle solely by reason of subparagraph (A) that has
				a gross vehicle weight rating of more than 8,500 pounds, the amount determined
				under paragraph (1) shall be increased by—
								(I)$2,000 if such
				vehicle’s fuel cell system achieves an electricity generation efficiency of at
				least 40 percent but less than 50 percent based on the lower heating value of
				the fuel, or
								(II)$4,000 if such
				vehicle’s fuel cell system achieves an electricity generation efficiency of at
				least 50 percent based on the lower heating value of the fuel.
								(C)Certain
				standards not to applySubsection (h)(10) shall not apply to a
				vehicle which is a motor vehicle solely by reason of subparagraph (A).
						(D)Placed in
				service dateThe credit
				determined under this subsection shall only be available in the case of any
				vehicle which is a motor vehicle solely by reason of subparagraph (A) if such
				vehicle is placed in service after December 31,
				2010.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to vehicles placed in service after December 31, 2010,
			 in taxable years ending after such date.
			3.Energy credit for
			 fuel cell motive property
			(a)In
			 generalSection 48 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)New qualified
				fuel cell motive property credit
						(1)In
				generalIn the case of new qualified fuel cell motive property
				placed in service during the taxable year, the energy credit for such taxable
				year with respect to such property is the sum of—
							(A)$940 for each 0.5
				kilowatt of capacity of such property if such property has a nameplate capacity
				of no more than 5.0 kilowatts of electricity,
							(B)$140 for each
				additional 0.5 kilowatt of capacity of such property above 5.0 kilowatts of
				capacity if such property has a nameplate capacity of no more than 15.0
				kilowatts of electricity, and
							(C)$50 for each
				additional 0.5 kilowatt of capacity of such property above 15.0 kilowatts of
				capacity if such property has a nameplate capacity of more than 15.0 kilowatts
				of electricity.
							(2)LimitationThe
				amount allowed as a credit under this section by reason of paragraph (1) shall
				not exceed $12,700 for each property placed in service during the taxable
				year.
						(3)New qualified
				fuel cell motive propertyFor purposes of this subsection—
							(A)In
				generalThe term new qualified fuel cell motive
				property means any qualified fuel cell property which is manufactured
				for use in powering qualified motive property—
								(i)the original use
				of which commences with the taxpayer, and
								(ii)which is acquired
				by the taxpayer for use or lease, but not for resale.
								(B)Qualified motive
				propertyThe term qualified motive property means
				any property which is manufactured primarily for carrying loads or materials
				for commercial or industrial purposes not on public streets, roads, highways,
				or rails or operated primarily for recreational purposes.
							(C)TerminationParagraph
				(1) shall not apply to any property placed in service after December 31,
				2016.
							.
			(b)Conforming
			 amendments
				(1)Section 48(a)(1)
			 of the Internal Revenue Code of 1986 is amended by striking subsection
			 (c), and inserting subsection (c) and subsection
			 (e),.
				(2)Subparagraph (C)
			 of section 48(c)(1) of such Code is amended to read as follows:
					
						(C)Fuel cell power
				plantThe term fuel
				cell power plant means an integrated system comprised of a fuel cell
				stack assembly which converts a fuel into electricity using electrochemical
				means and the associated balance of plant
				components.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2010,
			 in taxable years ending after such date.
			
